The opinion of the Court was delivered by
Moses, C. J.
It is beyond question that the decision of the Court in this long-contested case, filed February 18, 1875, declared all the orders made by the Circuit Court subsequent to that by Judge Thomas of October 11, 1870, irregular, and by its terms vacated them. The conclusion of the Court in effect sustained the motion then submitted by the appellant. Though the said order of October 11, 1870, was also irregular, it was left of force only because no appeal had been taken from it.
The Circuit Judge, therefore, did not draw the proper conclusion from the judgment of this Court, when, in his order of March 11, 1875, he therein recited that “the Supreme Court had refused the motion of the appellant,” and under that assumption made the order last referred to.
It is not denied that the |tfty dollars now in the hands of the Court is the pro rata share of the $206.64 applicable to the judgment of Chafee, St. Amand & Croft against Sizer by the decree of this Court in the said case. — 2 S. C:, 66. We concur with the view of the counsel for the respondents that, no matter how the other judgments of the same rank against Sizer have been paid, the appellants can claim no larger proportion of the balance in the hands of the respondents than that fixed by the decree. Whether paid by them, or any one for or on their account, their interest in the fund can neither be increased or diminished thereby.
The same reasons which induced the Court, by its order of the 18th of February, 1875, to set aside the Circuit orders then brought for its review, must now operate to declare void the order of March 11, 1875. As long as that of Judge Thomas stood, it remained of active force, if the appellants thought fit to regard it by not seeking its reversal by. appeal. It certainly did not carry out the mandate of this Court; but if the parties rested quiet, with full notice of the erroneous construction which the Circuit Judge gave to it *134by his said order, it is too late for the appellant to seek relief by the motion which he now prefers. There is another matter which confirms our view in regard to the right claimed by the appellant. After the order of October 11, 1870, he appealed from other orders subsequently made, to wit, that of February 28, 1874, and that of May 22, 1874, and these were passed upon by this Court in its judgment of February 18, 1875, already referred to. After thus omitting to appeal from the order of Judge Thomas, how can they be permitted to refer back to it and now make it the subject of complaint ? His last appeal, excluding a previous order from which he may have claimed relief, but refrained from doing so, is an implied admission that in his view he was without proper cause of exception to it.
The motion to set aside the order of October 11, 1870, is dismissed, but. granted as to that of March 11,1876.
Wright, A. J., and Willard, A. J., concurred.